Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Ross on 01/13/2021.

The application has been amended as follows: 
Claims 5, 9, and 21-31 are cancelled. 
Claim 6 (Currently Amended): The inline bubble trap of Claim 1
 Claim 1
Claim 8 (Currently Amended): The inline bubble trap of Claim 1
Claim 10 (Currently Amended): The inline bubble trap of Claim 1
Claim 11 (Currently Amended): The inline bubble trap of Claim 1
Claim 12 (Currently Amended): The inline bubble trap of Claim 1

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 12/16/2020. Specifically the prior arts of record do not specifically teach the inlet and outlet each have a projection and the chamber comprising an expanded 
The prior arts of US6193689 and US4102655 teach the bubble trap device with the outlet and inlet projections but do not teach the housing material and it being capable of expanding and collapsing to the degree of the limitation in claim 1. 
Similarly the prior arts of WO’98/23353 and US6171484 also do not teach this specific limitation regarding the housing configuration when subject to a vacuum and when the vacuum is removed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        01/13/2021